WESTENHAVER, J.:
On March 17, 1922, some 9.0 defendants, including Amer. Window Glass Co., National Window Glass Workers, and the Window Glass Cutters, were indicted for entering into a conspiracy to fix prices and curtail production as to certain glass products in violation of the Sherman Anti-Trust Act. The indictment was returned by a grand jury for one of the U. S. District Courts located in the State of N. Y. In Sept, of the same year more subpoenas were issued requiring the attendance of substantially the same witnesses that had appeared before the N. Y. grand jury just previous. The defendants moved to quash the same on the ground that the government was not instituting this grand jury in good faith, but merely for the purpose of examining witnesses in advance of trial. The government admitted this to be true and the motion was immediately granted. Thereupon subpoenas were issued out of Federal Court for the Northern Dist. of Ohio to appear before the Federal Grand Jury at Cleveland and to produce certain documents. The defendants immediately filed motions to quash upon the grounds that the subpoenas were issued in bad faith and also because the subpoenas did not state sufficient information and were indefinite. The government admitted that the evidence was to be used in the N. Y. proceedings, but insisted further that the evidence was to be used as the basis of other indictments in Cleveland. In setting aside the outstanding subpoenas, the court held:
1. Under Rev. St. No. 877, providing that witnesses who are required to attend any term of the Dist. Court on the part of U. S. shall be subpoenaed to attend and testify generally on their belief, and under such process shall appear before the grand jury or petit jury, as they may be required by the court or district attorney, and it is not necessary that the subpoenas on behalf of the government for witnesses to appear and produce documents, shall designate the charge being heard by th grand jury.
2. A witness to whom immunity is extended in the case of a violation of the Sherman Anti-Trust Law will not be excused from testifying because his evidence may incriminate him, and no such privilege or immunity exist in favor of a corporation of which he is an officer or agent.
3. A grand jury has the right to investigate without necessity of a.previous charge against any one.
4. Courts have inherent power over their own process to prevent an abuse of discretion, and in the exercise of that power may disregard the secrecy of grand jury proceedings if ends of justice demand it.
5. The grand jury is a special instrument of the court and is subject to its control at all times.
6. Subpoenaing witnesses to procure testimony for use in another district is an abuse of process.
7. An acquittal or conviction on a former prosecution for the same conspiracy is a bar to a subsequent prosecution on overt acts during period subsequent to the indictment.